     Case: 1:20-cv-06830 Document #: 9 Filed: 01/19/21 Page 1 of 1 PageID #:52

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Joseph Legat
                               Plaintiff,
v.                                                 Case No.: 1:20−cv−06830
                                                   Honorable Robert W. Gettleman
Legat Architects Inc.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 19, 2021:


        MINUTE entry before the Honorable Robert W. Gettleman: The parties are
directed to file a Joint Status Report on this court's form by 2/2/2021. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
